Citation Nr: 0303264	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a bowel disorder.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for a skin disorder of 
the groin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the September 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this matter to 
the RO in January 2002 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


REMAND

In relation to his current appeal, the veteran submitted a 
written request addressed to the Board in December 2002 in 
which he requested "a local hearing."  While it is not 
clear whether the veteran desires a local hearing before a 
Member of the Board or a local hearing before a Hearing 
Officer, the RO forwarded the claims file to the Board 
without any clarification or any hearing being scheduled.  
The Board notes that during the course of this appeal, the 
veteran has appeared for a videoconference hearing before the 
Board.  However, he has not been afforded a hearing following 
the development requested by the Board's remand.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should clarify the type of "local 
hearing" the vetean desires and he 
should be scheduled for such a personal 
hearing at RO at the next available 
opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




